Citation Nr: 0119011	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  00-18 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to May 6, 1991 for the 
award of special monthly pension based at the housebound 
rate.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from March 1966 to February 
1968.  This matter 
came before the Board of Veterans' Appeals (Board) on appeal 
from a June 1996 rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Department of Veterans Affairs 
(VA) Regional Office (RO) which determined that its April 
1993 rating decision was clearly and unmistakably erroneous 
in failing to restore the veteran's award of a permanent and 
total disability rating for pension purposes as of November 
9, 1981; restored the award as of that date; and denied an 
effective date prior to May 6, 1991 for the veteran's award 
of special monthly pension at the housebound rate.  

In August 2000, the veteran submitted an informal claim of 
entitlement to special monthly pension based on the need for 
regular aid and attendance.  It appears that the RO has not 
had an opportunity to act upon the claim.  The United States 
Court of Appeals for Veterans Claims (Court) has noted that 
38 U.S.C.A. § 7105 (West 1991) establishes a series of very 
specific, sequential, procedural steps that must be carried 
out by a claimant and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. Derwinski, 928 F.2d 389, 
391 (Fed. Cir. 1991)) before a claimant may secure "appellate 
review" by the BVA.  Absent a notice of disagreement, 
statement of the case, and substantive appeal, the Board does 
not have jurisdiction over the issue.  Rowell v. Principi, 4 
Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); 
Black v. Brown, 10 Vet. App. 279, 284 (1997); Shockley v. 
West, 11 Vet. App. 208 (1998).   Therefore, the issue is 
referred to the RO for action as may be appropriate.  Black 
v. Brown, 10 Vet. App. 279 (1997).  


REMAND

The veteran asserts the record supports the assignment of 
November 9, 1981 as the effective date for the award of 
special monthly pension at the housebound rate.  In reviewing 
the July 2000 statement of the case issued to the veteran and 
his accredited representative, the Board observes that the RO 
erroneously framed the issue as to whether its June 1996 
rating decision granting "aid and attendance benefits 
retroactive to 05-06-91 was clearly and unmistakably 
erroneous."  The RO's June 1996 rating decision actually 
determined that an effective date prior to May 6, 1991 for 
the award of special monthly pension at the housebound rate 
was not warranted.  The veteran has not been awarded special 
monthly pension based on the need for regular aid and 
attendance.  Additionally, the statement of the case did not 
address the provisions of 38 C.F.R. § 3.401 (2000) which 
govern assignment of the effective date for an award of 
special monthly pension at the housebound rate.  The 
regulation directs, in pertinent part, that:

Awards of pension or compensation payable 
to or for a veteran will be effective as 
follows:  

  (a)  Aid and attendance and housebound 
benefits.  (1) Except as provided in 
§ 3.400(o)(2), the date of receipt of 
claim or date entitlement arose, 
whichever is later.  However, when an 
award of pension or compensation based on 
an original or reopened claim is 
effective for a period prior to the date 
of receipt of the claim, any additional 
pension or compensation payable by reason 
of need for aid and attendance or 
housebound status shall also be awarded 
for any part of the award's retroactive 
period for which entitlement to the 
additional benefit is established.  

As the veteran's award of a permanent and total disability 
rating for pension purposes was effectuated as of a date many 
years prior to his award of special monthly pension at the 
housebound rate, the Board finds that further development of 
the record is necessary in order to properly apply the 
provisions of 38 C.F.R. §§ 3.3400, 3.401 (2000).  

Written statements from Manuel Monasterio, M.D., dated in 
August 1975 and April 1992 reflect that he had provided 
ongoing treatment of the veteran since 1975.  Clinical 
documentation of the cited treatment is not of record.  VA's 
duty to assist the veteran includes obtaining all relevant VA 
and private treatment records which could potentially be 
helpful in resolving the veteran's claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. §§ 5102-7); see also, 
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also directs VA to make 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3, 4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5103, 5103A, 5107).  The veteran's claim of 
entitlement to an effective date prior to May 6, 1991 for the 
award of special monthly pension at the housebound rate has 
not been considered under the amended statutes.  Therefore, 
the claim must be returned to the RO.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  Accordingly, this case is REMANDED for 
the following:

1.  The RO should request that the 
veteran provide information as to all 
treatment of his chronic disabilities, 
including post-traumatic organic brain 
syndrome, prior to May 6, 1991 including 
the names and addresses of all health 
care providers.  Upon receipt of the 
requested information and the appropriate 
releases, the RO should contact Manuel 
Monasterio, M.D., and all other 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran 
prior to May 6, 1991 for incorporation 
into the record.  

2.  The RO should request that copies of 
all relevant VA clinical documentation 
pertaining to treatment of the veteran 
prior to May 6, 1991 be forwarded for 
incorporation into the record.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  

4.  The RO should then readjudicate the 
veteran's claim of entitlement to an 
effective date prior to May 6, 1991 for 
the award of special monthly pension at 
the housebound rate with express 
consideration of the applicability of 38 
U.S.C.A. § 5110 (West 1991 & Supp. 2000) 
and 38 C.F.R. §§ 3.400, 3.401 (2000).  If 
the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.
  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

